Citation Nr: 1436228	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  06-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied this claim in June 2010.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in November 2011, the Court vacated and remanded the issue to the Board for compliance with a Memorandum Opinion.  In March 2013, the Board remanded the claim for additional development.


FINDING OF FACT

A lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year following separation from service, and the lumbar spine disability was not caused or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2006 letter.  The claim was then adjudicated most recently in a November 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration records, Workers Compensation records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's paperless Virtual VA and VBMS claims files, noting no additional records.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his claim, including an opinion as to whether the claim could prevail on a secondary basis.  That examination adequately addressed the etiology of his lumbar spine disability.   The Board finds that the proffered opinion was based on interview with the Veteran and review of the entire record, including records related to his Workers Compensation injury.  To the extent that the Veteran's attorney argues that the examination is deficient because the examiner did not discuss the evidence in the January 2013 brief, did not provide detailed explanation for each of the Veteran's theories of entitlement, and did not discuss the July 1990 orthopedic opinion, the Board finds that the examination is indeed adequate and that there has been substantial compliance with the previous Remand directives.  The VA examiner noted review of the record, which includes all of the documents listed by the Veteran's attorney.  The examiner based the conclusion reached upon that review and upon medical expertise.  The argument that the opinion provided did not include enough detail is one that is purely subjective.  The Board finds that the opinion provided is adequate because the examiner reviewed the evidence and, based upon that review, found that the evidence did not support any of the Veteran's contentions.  That the examiner did not specifically state the evidence upon which that conclusion was made does not make the examination inadequate.  Rather, the opinion includes clear rationale and, when considered with the evidence already of record, is sufficient to decide the Veteran's claim.  Thus, the Board finds that substantial compliance has been shown in this instance.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes the Veteran's claim for arthritis of the lumbar spine. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including arthritis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The service treatment records are negative for an injury to the lumbar spine.  The records demonstrate that the Veteran was shot in the left knee while serving in Korea, resulting in medial meniscectomy.  The Veteran does not contend that he injured his lumbar spine in service.  Rather, he contends that his lumbar spine disability is secondary to his service-connected left knee disability in that when he fell and injured his back on-the-job in 1983, it was because his left knee gave way.

Records related to the Veteran's on-the-job back injury reflect that in August 1985, the Veteran was "at work two weeks ago moving a compressor on a roof and developed minor back pain."  He later bent to reach "a switch on a dryer and his back snapped." An April 1988 examination demonstrates that the Veteran had constant low back pain for four months.  He had had "back pain since August 1985 secondary to a lifting injury."  In November 1988, Dr. Retz examined the Veteran for his Workman's Compensation claim, and relayed the Veteran's report that "on August 3, 1985, he was putting a compressor into an air conditioner" at a restaurant.  "The compressor weighed 400 pounds and had been lifted up onto the roof by a crane and he was jockeying it into position when he felt the onset of low back pain.  He went home following that... [the Veteran] returned to work doing his usual work and relieving his pain with medication as needed.  At one point in 1986 he became so uncomfortable doing that heavy work that he changed his job."  Then, "in October 1985 ... he was working on a boiler when his back gave way.  He slipped and fell onto his right hand, apparently severing a tendon and an artery."    It is clear that these records do not document the Veteran's left knee giving way or becoming unstable leading to a low back injury.  Rather, they document a "lifting injury."

A February 1989 VA record shows the Veteran's report that he was status post an on-the-job injury, heavy lifting.  An April 1989 VA record shows that the Veteran had longstanding low back pain and now had left knee pain.  He was requesting a left knee brace.  Range of motion of the left knee was almost full.  His left knee was "stable."  An August 1989 VA orthopedic examination shows that the Veteran had left knee pain with chondromalacia patella since his 1964 shrapnel wound.  He had a severe Workman's Compensation back injury.  The back pain had added stress to his left knee and had aggravated his left knee condition, he felt.  X-rays had shown some degenerative changes in the left knee.  He was observed to have a protective limp of his left leg.  He could bear full weight on the left knee but would then quickly release because of pain.  There was left knee instability.  A January 2003 VA record shows the Veteran's report that he had lifted "too heavy a weight and injured his left knee, four ribs, three vertebrae, and part of his pelvis."  

An undated Memorandum of Decision affirms the Veteran's Workman's Compensation claim.  The decision states that the carrier's orthopedic consultant, by Dr. Retz, on February 1990 concluded that the Veteran's disability was 50 percent causally related [to the on-the-job injury] and that the other 50 percent was due to a left knee disability.   

A December 1997 private record reflects the Veteran's report that he was working on a compressor and "fell under the heavy weight of it at work in 1985 crushing his back."

An April 2008 VA record reflects that the ligaments in the left knee appeared to be fully intact with no swelling or discomfort.

On October 2013 VA examination, the Veteran reported that he was diagnosed with degenerative disc disease of the lumbar spine in 1987.  Physical examination of the spine was conducted as well as review of the claims file.  The examiner concluded that there was no medical evidence in the literature that the Veteran's knee condition caused or contributed to his lumbar spine disability.  The Veteran's knee condition had actually limited him in performing heavy manual labor and would be more likely than not to have caused less stress upon his back including his lumbar spine.  Degenerative changes in the spine as well as other joints were noted to develop with the normal aging process.  

The Veteran submitted a March 2014 private medical opinion in support of his claim.  The private physician diagnosed the Veteran with chondromalacia of the left patella with recurring dislocation of the left patella.  The physician relayed the Veteran's reported history, stating that in August 1983, the Veteran's left knee gave way while lifting an object at work, which caused him to injure his back which gradually worsened.  The physician stated that having to walk with a left knee brace due to his injuries in Korea combined with surgeries he had had on his left knee would alter his gate and lead to advanced degeneration of his whole spine, especially in the lumbar and pelvic regions.  The fact that the Veteran's low back pain didn't materialize until after the fall at work after his knee gave out provided a complication on determining cause and effect.  However, Dr. Retz had placed 50 percent of his disability on his dysfunctional left knee.  The physician placed weight on that medical determination.  Therefore, the physician concluded that it was as likely as not the Veteran's back condition was due to his left knee condition. 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim, and it must therefore be denied.  Initially, in reviewing the Memorandum of Decision by the workman's compensation panel which contains the February 1990 opinion by Dr. Retz, the Board finds that Dr. Retz was not providing an opinion indicating that the service-connected knee disorder caused the post service back disorder, but rather Dr. Retz was simply estimating the degree to which the Veteran's service-connected knee disorder and his nonservice-connected on-the-job back injury each contributed to his state of being totally disabled.  The signers of the Memorandum of Decision rejected the opinion by Dr. Retz, noting that evidence showed that the Veteran had not lost any time from work for 21 years, and the signers of the Memorandum of Decision instead found that the Veteran had a "causally related permanent total disability."  Thus, this opinion by Dr. Retz provides no support whatsoever for the conclusion that the service-connected left knee disability caused the post service back disorder.  

In addition, the Board places greater probative weight on the October 2013 VA opinion than on the March 2014 private opinion.  For one reason, the March 2014 private opinion is based upon an inaccurate factual background.  The Board is not required to accept a medical opinion based upon a history that is inaccurate.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The physician based the opinion on the account that the Veteran had been wearing a knee brace and had undergone multiple knee surgeries since his shrapnel wound in service.  However, the medical records reflect that he did not request a brace until 1989, four years following the work injury.  The service records demonstrate that he underwent one knee surgery, in 1963.  He had not been shown to suffer from unstable ligaments of the left knee until many years following separation from service.  At the time that he requested the knee brace, his ligaments were considered to be stable.  More recent treatment records also demonstrate stable left knee ligaments.  Moreover, the records surrounding the Veteran's on-the-job back injury are completely negative for any indication that the Veteran wore a left knee brace or had unstable left knee ligaments.  Rather, all of the records dated in the 1980s state that the Veteran injured his back due to a "lifting injury."  None of the records state that he injured his back when his left knee gave way.  There too is a point upon which the March 2014 factual history is inaccurate.  The March 2014 physician based the opinion reached on the assumption that the Veteran's left knee gave way and he fell on-the-job.  However, the records surrounding his back injury, including a 1989 record from Dr. Retz, instead show that he injured his back lifting a compressor.  At one point the Veteran stated that his back had given way, causing him to fall.  However, he never stated that his left knee gave way, causing him to injure his back.  It was not until 1997 that the Veteran's recount of events changed to state that he fell after his left knee gave way, more than a decade after the injury occurred.  That the Workman's Compensation memorandum opinion referenced a finding from Dr. Retz that 50 percent of the disability was due to the left knee disability is unconvincing to the Board.  As discussed above, the 1990 statement by Dr. Retz was not an opinion addressing secondary service-connection.  That opinion was obtained for the purpose of a workman's compensation disability decision, and thus the physician was providing an opinion according to criteria specific to that sort of claim.  Moreover, the physician was not impartial, as he was employed by the carrier's insurance company.  Finally, the actual medical record from Dr. Retz upon which that Memorandum of Decision was based is not available.  Instead, an earlier record from Dr. Retz, which is available, states that the Veteran injured his back lifting a compressor.  That record does not reference any involvement of the left knee whatsoever.  Therefore, the Board finds that the March 2014 opinion lacks probative value, as the history upon which it is based is not credible in that it is entirely inconsistent with the record.

On the other hand, the October 2013 VA examiner reviewed all of the records in the claims file and found no objective medical evidence to support the Veteran's contentions.  The examiner also found no indication in the medical literature that the Veteran's left knee arthritis would cause his back injury and instead felt that the Veteran's left knee disability would have caused him to use his back less often.  That conclusion is supported by the record, which, in November 1988, shows that following the initial lifting injury, the Veteran switched jobs a number of times to avoid heavy lifting, and had at one point worked as a general manager to avoid heavy work.  Because this examination was based upon a review of the record and appears factually correct, it is weighted higher than the March 2014 private opinion, which is unpersuasive for the reasons stated above.

The Veteran has contended on his own behalf that his lumbar spine disability is related to his military service or to his service-connected left knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his lumbar spine pain and limitation of motion, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran is not competent to opine that he incurred a lumbar spine disability due to his left knee disability.  That conclusory statement is outweighed by the October 2013 VA opinion stating that left knee arthritis has not been shown to result in that sort of causal relationship.  Finally, the Board finds that the Veteran is not credible, and thus, his statements at his October 2008 hearing and throughout the appeal period are not probative.  For example, while the Veteran stated that he had lifted a "little compressor," the records instead show that the compressor weighed 400 pounds.  While the Veteran stated that his left knee gave way, causing him to injure his low back, the medical records at the time of the incident are inconsistent with that statement.

Therefore, based on the probative and persuasive evidence of record, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability, as the evidence does not show that his lumbar spine disability was causally or etiologically related to any disease, injury, or incident of service, or to have been caused or aggravated by the service-connected left knee disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


